Dissenting opinion by
CAROL M. HANSEN, Presiding J.
¶ 1 The majority is confused. Section 696.4(B) provides if attorney fees have not been included in the “judgment, decree or appealable order” then the party must file an application for those fees within 30 days. The majority says if there is no determination of the amount of attorney fees then no judgment exists and the prevailing party must file an action to set the amount within 30 days. Of course if there is no determination of the amount of attorney fees there is no judgment for attorney fees. But to what “judgment” does that sentence apply? Surely not the judgment for attorney fees. That construction would result in a ludicrous reading of the statute to mean “if attorney fees have not been included in the judgment for attorney fees.” The only sensible reading of the statute would reflect that the “judgment decree or appealable order” refers to the judgment on the action itself, which is certainly an appealable order even if the amount of attorney fees has not been determined.
¶ 2 Pursuant to the settlement agreement between the parties, where Marlin offered to pay all costs permitted by law, the trial court did give judgment to Barby. In other circumstances, Marlin could have appealed that judgment or Barby could have executed on it regardless of the absence of a judgment for costs and attorney fees. Subsection A of the statute provides: “The preparation and filing of the judgment decree or appealable order shall not be delayed pending the determination of these items” (the costs, and attorney *197fees). Under the majority’s view, what judgment does this refer to if none exists?
¶ 3 Marlin’s argument at the hearing addressed only the 30 day restriction. There is no other argument regarding whether Bar-by’s filing of its motion 60 days after the hearing was “timely” under subsection A. of the statute. Further Marlin did not present any argument or evidence that it was in any way prejudiced by any delay in Barby’s filing of the motion. In my opinion the trial court erred in applying the 30 day rule in its decision.
¶ 4 After being granted its request for attorney fees by the judgment, Barby should not lose its right to a hearing on its application to set the amount of attorney fees by some trick of statute or trap for the unwary. I therefore dissent.